Exhibit 10.1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

--------------------------------------------------------------------------------

   
IN RE RF TAGS ANTITRUST LITIGATION :
:
:
: Consolidated Case No. 02cv3730(JEI)

SETTLEMENT AGREEMENT

--------------------------------------------------------------------------------

   

     WHEREAS, plaintiffs (“Plaintiffs”), individually and on behalf of an
alleged class, have brought litigation consolidated in the above-referenced
action alleging that defendant Checkpoint Systems, Inc. (“Checkpoint”)
participated in monopolistic practices in violation of Section 2 of the Sherman
Act, 15 U.S.C. § 2; and

     WHEREAS, Defendant has denied any and all liability to Plaintiffs and the
Class (defined below) and has not admitted any of the allegations of the
complaints filed or lodged by Plaintiffs or other class members, including
without limitation the Consolidated Amended Class Action Complaint dated March
20, 2006; and

     WHEREAS, Plaintiffs and their attorneys (“Class Counsel”) have conducted a
thorough investigation into the facts and issues raised in the Action (defined
below); and

     WHEREAS, Plaintiffs and Defendant wish to settle and finally resolve all
actual and potential claims arising out of or relating to the matters that have
been or may be asserted against Defendant in the Action; and

     WHEREAS, Plaintiffs and Class Counsel have concluded that a settlement with
Defendant on the terms set forth in this agreement of settlement (“Settlement
Agreement”) is fair, reasonable and adequate, and is in the best interests of
Plaintiffs and the Class in light of, among other things, the stage of the
Action at which the Settlement Agreement is being executed, the Court’s findings
and decision in the ID Security litigation, the factual investigation conducted
by Class Counsel, the risks inherent in prosecuting the Action, and the benefits
obtained under the Settlement Agreement; and



--------------------------------------------------------------------------------



Back to Contents

     WHEREAS, Defendant, without admitting any of the allegations made by
Plaintiffs or any liability whatsoever to Plaintiffs or the Class, has agreed to
enter into this Settlement Agreement to conclude finally and definitively all
claims relating to the Action and to reduce further expense, inconvenience, and
the distraction of burdensome and protracted litigation; and

     WHEREAS, the parties agree that the claims of Plaintiffs against Defendant
should be certified as a class action solely for purposes of the settlement of
such claims, and the parties therefore stipulate to a Class for settlement
purposes only as defined below;

     NOW, THEREFORE, in consideration of the covenants and agreements set forth
in this Settlement Agreement, it is agreed by and among the undersigned that the
claims of Plaintiffs and the Class shall be settled and compromised with
Defendant, subject to approval of the Court as required by Rule 23(e) of the
Federal Rules of Civil Procedure, on the following terms and conditions:

     1.     As used in this Settlement Agreement, the following terms are
defined as follows:

            a. “Action” means all of the following consolidated actions, each of
which is pending in the United States District Court for the District of New
Jersey (the “Court”) and which were consolidated (or required to be
consolidated) by the Court in its Case Management Order dated October 18, 2002:
Club Sports International, Inc., d/b/a Soccer CSI; Medi-Care Pharmacy, Inc.;
Baby Mika, Inc.; 1700 Pharmacy Inc.; and Washington Square Pharmacy, Inc.

2

--------------------------------------------------------------------------------



Back to Contents

 

    b. “Class” means and is defined as follows for settlement purposes only:

              All persons or entities in the United States or its territories
who directly purchased Model 410 disposable radio frequency tags from Checkpoint
Systems, Inc. at any time during the period of August 2, 1998 through December
31, 2002 (the “Class Period”). Excluded from the Class are purchasers of Model
410 RF Tags during that time period that purchased from Checkpoint via contracts
that established the price of their Model 410 RF Tags, or that purchased under
Checkpoint’s “comprehensive tag” program.

            c. “Class Period” means August 2, 1998 through December 31, 2002.

            d. “Lead Counsel” means the firms of Kohn, Swift & Graf, P.C.,
Spector, Roseman & Kodroff, and Cohen, Milstein, Hausfeld & Toll, P.L.L.C..

            e. “Class Counsel” means the attorneys and law firms appearing for
plaintiffs in the Action.

            f. “Settlement Fund” means the total amount paid by Checkpoint
pursuant to the terms of this Settlement Agreement.

            g. “Depository Bank” means Morgan Stanley Dean Witter, Conshohocken,
PA, designated by Lead Counsel to serve as custodial trustee and to administer
the Settlement Fund.

       

3

--------------------------------------------------------------------------------



Back to Contents

    h. “Effective Date” means the date upon which each and all of the following
events shall have occurred: (i) the Court shall have certified the Class and
approved this Settlement Agreement in all respects, pursuant to Rule 23 of the
Federal Rules of Civil Procedure; (ii) entry shall have been made of the final
judgment of dismissal with prejudice as to the Defendant against Plaintiffs and
all members of the Class who have not timely excluded themselves from the Class,
as contemplated by paragraph 16; and (iii) the time for any appeal from the
final judgment of dismissal and the Court’s approval of this Settlement
Agreement shall have expired, or, if appealed, the final judgment has been
affirmed in its entirety by the Court of last resort to which any such appeal
has been taken and such affirmance has become no longer subject to further
appeal or review. Neither Rule 60 of the Federal Rules of Civil Procedure nor
the All Writs Act, 28 U.S.C. § 1651, shall be taken into consideration in
calculating the above-stated time periods.

       2.     Plaintiffs and Defendant shall use their best efforts to
effectuate this Settlement Agreement as soon as practicable, including
cooperating as set forth below in seeking the Court’s certification of the Class
for settlement purposes only, the preliminary and final approval of this
Settlement Agreement, and the Court’s approval of procedures to secure the
prompt, complete and final dismissal with prejudice of the Action.

             3. a. Subject to the provisions of this Settlement Agreement,
Defendant shall pay a total of $4.65 million – $3.2 million in the form of Model
410 RF Tags (retail value (as of the date of this Agreement, approximately 90
million Model 410 RF Tags)) and $1.45 million in cash – in full and final
settlement of all claims in the Action, including without limitation claims for
damages, interest thereon, attorneys’ fees, costs, and expenses.

4

--------------------------------------------------------------------------------



Back to Contents

    b. Within 20 business days after the date of this Settlement Agreement,
Defendant shall pay $250,000 by wire transfer to Morgan Stanley Dean Witter
(“the Checkpoint Escrow Fund”), consistent with instructions to be provided by
Lead Counsel. Defendant shall pay the remainder ($1.2 million) by wire transfer
to the Checkpoint Escrow Fund upon entry of an Order granting Preliminary
Approval to the settlement. The Settlement Fund shall be held in escrow and
administered by Lead Counsel and the Depository Bank, pursuant to escrow
agreements approved by Lead Counsel and Defendant.

            c. As part of the class notice program (see paragraph 13 below),
Checkpoint will issue to the Class Members that are existing customers credits
for Model 410 RF Tags. The amount of the credits issues shall be determined
based on those customers’ pro rata purchases during the Class Period. The
credits will expire on September 30, 2007, i.e., class members will be required
to redeem the credits by September 30, 2007. Credits can be redeemed online, by
telephone or by mail, in accordance with the terms of the Notice, Exhibit B
hereto, and the claimed Model 410 RF Tags shall be shipped to the customers in
the ordinary course of business.

5

--------------------------------------------------------------------------------



Back to Contents

 

    d. No later than December 31, 2007, to the extent that any tag credits have
not been redeemed, Checkpoint shall distribute any remainder of the $3.2 million
retail value of Model 410 RF Tags. Such distribution shall be made pro rata to
existing Checkpoint customers that have not timely excluded themselves from the
Settlement Class, but only to the extent of a Class Member’s unredeemed credits.
All Model 410 RF Tags shall be issued and shipped on a pro rata basis to the
class prior to December 31, 2007.

            e. The recipients of the Model 410 RF Tags who redeem their credits
will be required to pay normal, customary shipping charges, just as with orders
placed in the ordinary course of business. Checkpoint agrees to use best efforts
to ship the tags along with another order placed by the class member in the
ordinary counsel of business, in order to minimize the incremental shipping
costs required under this paragraph. For those Model 410 RF Tags that were not
redeemed prior to September 30, 2007, Checkpoint may deduct the normal,
customary shipping charges from the value of any remaining distribution using
the most economical method of shipping that is customary in the ordinary course
of business. By January 15, 2008, Defendant shall file a status report with
Class Counsel confirming its completion of the pro rata tag distribution
described herein.

6

--------------------------------------------------------------------------------



Back to Contents

 

    f. Within 30 days after the Effective Date of the Settlement, Class Counsel
will distribute $50,000 pro rata (i.e., based on purchases of Model 410 RF Tags
during the Class Period) to all class members that are former Checkpoint
customers that have not timely excluded themselves from the Settlement Class and
that have submitted a valid claim.

       4.     On the Effective Date Defendant shall be deemed to have finally
and completely discharged its entire obligation to Plaintiffs and to each and
every member of the Settlement Class for the payment of any sums or any other
relief of any nature whatever in connection with the claims asserted in the
Action, all other Released Claims as defined in paragraphs 23, 24 and 26, and
this Settlement Agreement.

       5.     Within thirty (30) days of the date of this Settlement Agreement,
Defendant shall, at Defendant’s expense, provide to Lead Counsel a list in
electronic form of all class members identifiable by reasonable means from
Defendant’s records, including class members’ last known email and street
addresses, and the dollar amount and pro rata share of their purchases of Model
410 RF Tags during the Class Period.

       6.     The Settlement Fund is intended as and shall be a separate escrow
fund of moneys and shall qualify as a “qualified settlement fund” within the
meaning of Treasury Regulation Section 1.468B-1. Lead Counsel or their designee
shall be the “administrator” of the Settlement Fund within the meaning of
Treasury Regulation Section 1.468B-2(k)(3). Lead Counsel shall apply, or shall
cause application to be made, to the Internal Revenue Service for an employer
identification number on behalf of the Settlement Fund. Lead Counsel shall cause
to be prepared on behalf of the Settlement Fund any and all required tax returns
and shall file such tax returns with all appropriate tax authorities. Lead
Counsel shall cause any taxes shown due on such returns and payable by the
Settlement Fund to be paid to the Internal Revenue Service or other tax
authority on behalf of the Settlement Fund from the funds on deposit in the
Settlement Fund. Lead Counsel shall do or cause to be done any and all other
acts as may be required to cause the Settlement Fund to qualify and remain
qualified as a “qualified settlement fund” as described above.

7

--------------------------------------------------------------------------------



Back to Contents

 

     7.     Until such time after the Effective Date as the Settlement Fund is
distributed consistent with the terms of this Agreement and as otherwise ordered
by the Court, the Settlement Fund shall be invested and reinvested by Lead
Counsel in United States Treasury Bills, Notes or other obligations of the
United States or its instrumentalities of no more than six (6) months duration,
except that such portions of the Settlement Fund as may reasonably be needed to
pay current expenses associated with providing notice of the settlement to the
Class, payment of taxes arising with respect to income earned by the Settlement
Fund (including without limitation reasonable expenses of a tax attorney or
consultant and mailing and distribution costs and expenses related to filing tax
returns), and Administrative Costs (as defined below), may be held in the form
of cash or money market instruments. All interest and gains earned on the
Settlement Fund or any portion thereof shall become and remain a part thereof.
Defendant shall not be responsible for any losses, principal or otherwise, of
the Settlement Fund.

       8.     Administrative Costs, as used in this Settlement Agreement, are
limited to payments made to administer the Settlement and Settlement Fund,
including for preparation and mailing of tax forms and tax returns, and shall
not include reimbursement for attorneys’ fees in connection with Administrative
Costs.

 

8

--------------------------------------------------------------------------------



Back to Contents

 

     9.     Before the Court issues a final order approving this Settlement
Agreement, disbursements for reasonable expenses actually incurred in providing
notice of the settlement to the Class, including the costs of printing, mailing,
or publishing notice, or retaining a settlement administrator to carry out all
responsibilities relating to providing such notice and administration, may be
made from the Settlement Fund in a total amount not to exceed $50,000 without
further order of the Court, and the amounts for incurred expenses shall not be
refundable to Defendant in the event the Settlement Agreement is disapproved,
voided, or otherwise fails to become final. No other payments, disbursement, or
transfers of any kind, including Class Counsel’s attorneys’ fees and costs of
litigation, from the Settlement Fund shall be made prior to the Effective Date
without leave of Court for good cause shown. Plaintiffs shall make reasonable
efforts to minimize expenditures from the Settlement Fund.

       10.     Defendant shall not have any responsibility to make any filings
relating to the Settlement Fund, and Defendant shall have no responsibility to
pay tax, including interest and penalties due thereon, on income earned by the
Settlement Fund. In the event the settlement is not consummated, and the
Settlement Fund (or a portion thereof) is returned to Defendant, Defendant shall
be responsible, respectively, for payment of all taxes on income earned on the
Settlement Fund after the date of such return.

 

9

--------------------------------------------------------------------------------



Back to Contents

 

     11.     Upon the execution of this Settlement Agreement, the prosecution
and defense of the Action shall be stayed except insofar as is necessary to
implement the terms of this Settlement Agreement.

       12.     No later than 15 days after the execution of this Settlement
Agreement, unless otherwise extended by written agreement of the parties hereto,
Plaintiffs shall submit to the Court a motion for preliminary approval of the
Settlement Agreement, together with a proposed Order substantially in a form
attached to this Settlement Agreement as Ex. A:

            a. Preliminarily approving this Settlement Agreement;

            b. Certifying the Class for settlement purposes only;

            c. Requiring appropriate notice to be given to the Class within
thirty (30) days of preliminary approval in a form and manner found by the Court
to be sufficient to satisfy the requirements of Fed. R. Civ. P. 23 and state and
federal constitutional due process, which notice shall be in a form acceptable
to the parties and the Court;

            d. Scheduling dates for Class members to request exclusion from the
Class, or object to the Settlement Agreement, and for a hearing on final
approval of the Settlement Agreement;

            e. Reserving jurisdiction as to each party to the settlement over
the effectuation of the Settlement Agreement for all purposes, including
enforcement of the terms hereof and resolving any disputes that may arise; and

       

 

10

--------------------------------------------------------------------------------



Back to Contents

    f. Providing that, pending a hearing on final approval of the settlement,
all discovery and other proceedings in the Action are stayed, except for
proceedings relating to the Settlement Agreement.

            g. Plaintiffs shall request that a hearing on its motion for
preliminary approval of this Settlement Agreement be held within fifteen (15)
days of the date of the motion.

       13.     In connection with the motion filed pursuant to paragraph 12
above, Lead Counsel will submit to the Court proposed forms of notice to the
Class substantially in the forms attached to this Settlement Agreement as Exs. B
and C. Lead Counsel will recommend to the Court that notice be given by
electronic or first class mail, postage prepaid to those Class members who have
been identified by reasonable means from Defendant’s records, pursuant to
paragraph 5 above, at the last known email (in the first instance) or street (in
the second instance) address identified in Defendant’s records, by posting of
the Notice via a link prominently featured on the home page of Defendant’s web
site, and by publication of a summary notice in one trade publication to be
agreed upon by the parties. Subject to Court approval, the cost of providing
notice shall be paid solely out of the Settlement Fund and prior to final
judicial approval of this Settlement Agreement. Such proposed notice to the
Class, among other things, shall:

            a. Describe the nature of the litigation, who comprises the Class
and the terms of the settlement;

 

11

--------------------------------------------------------------------------------



Back to Contents

 

    b. Direct a hearing to be held to determine the reasonableness, adequacy and
fairness of this Settlement Agreement, including whether it should be approved
by the Court;

            c. Provide that any class member who objects to the approval of this
Settlement Agreement or to the final judgment to be entered in this litigation
may appear at the hearing and show cause why the proposed settlement should not
be approved as fair, reasonable, and adequate and why a final judgment should
not be entered;

            d. Require that the objection of any such class member must be made
in writing and that such objection, together with any supporting papers, must be
filed with the Court within such time prior to the hearing as the Court may
direct; and

            e. Direct class members wishing to exclude themselves from the Class
as to the date and manner by which to do so.

       14.     Defendant will have the right but not the obligation to withdraw
from this Settlement Agreement if, as of the deadline fixed by the Court for
members of the Class to exclude themselves pursuant to Fed. R. Civ. P. 23, a
percentage of the Class set forth in a separate Supplemental Agreement Regarding
Opt-Outs between the parties have submitted timely and valid notice that they
are opting out of the Class. Any decision by Defendant to withdraw from this
Settlement Agreement pursuant to this paragraph will be in accordance with the
procedures set forth in the Supplemental Agreement Regarding Opt-Outs. The
Supplemental Agreement Regarding Opt-Outs will not be filed with the Court
unless and until a dispute among the parties arises concerning its
interpretation or application.

 

12

--------------------------------------------------------------------------------



Back to Contents

 

     15.     In the event Defendant elects to withdraw from the Settlement
Agreement then this Settlement Agreement shall terminate, shall be null and void
and of no force and effect, and shall be treated as if the Court did not give
preliminary approval to it, and the Settlement Fund shall be returned to
Defendant as provided in paragraph 21 below.

       16.     If the Court preliminarily approves this Settlement Agreement,
and Defendant does not withdraw from this Settlement Agreement pursuant to its
terms, Plaintiffs shall, at least one week prior to the hearing for final
approval of this Settlement Agreement set by the Court, or some other time as
the Court may order, submit to the Court a motion for entry of an order and
final judgment substantially in the form attached to this Agreement as Exhibit
D, which in substance shall:

            a. As to the Action, approve finally this Settlement Agreement and
its terms as being a fair, reasonable and adequate settlement as to the class
members within the meaning of Rule 23 of the Federal Rules of Civil Procedure
and direct its consummation according to its terms;

            b. Direct that the Action be dismissed with prejudice and without
costs;

            c. Discharge and release the Released Parties, as defined below,
from all Released Claims and enjoin class members from further pursuing any
Released Claim;

 

13

--------------------------------------------------------------------------------



Back to Contents

 

    d. Provide that Defendant shall have no other obligations to Plaintiffs or
the Class;

            e. Determine that the Settlement Agreement and any proceedings taken
pursuant thereto are not, and should not in any event be: (i) offered or
received as evidence of a presumption, concession, or admission by any Released
Party of any fact or matter; or (ii) offered or received as evidence of a
presumption, concession or admission of any liability, fault, wrongdoing or
other dereliction of duty, or (except with written consent of the Released
Party) in any way referred to for any reason in the Action, or in any other
civil, criminal, bankruptcy, or administrative action or proceeding; provided,
however, that reference may be made to this Settlement Agreement in such
proceedings as may be necessary to effectuate the provisions of this Settlement
Agreement;

            f. Reserve jurisdiction as to each party over the effectuation of
the Settlement Agreement for all purposes, including enforcement of the terms
hereof and resolving any disputes that may arise;

            g. Determine under Federal Rule of Civil Procedure 23 that there is
no just reason for delay and direct that the judgment of dismissal with
prejudice as to Defendant shall be final;

            h. Contain any other provisions mandated by this Settlement
Agreement.

 

 

14

--------------------------------------------------------------------------------



Back to Contents

 

     17.     This Settlement Agreement, if not terminated pursuant to any
provision hereof, shall become final on the “Effective Date.”

       18.     Upon final approval of this Settlement Agreement, Plaintiffs and
members of the Class who have not timely excluded themselves from the Class
shall be deemed to have stipulated that the Action shall be dismissed with
prejudice and without costs.

       19.     Lead Counsel, on behalf of all Class Counsel, will apply to the
Court for an award from the Settlement Fund of attorneys’ fees and reimbursement
of costs from the Settlement Fund, and for an incentive award to Plaintiffs from
the Settlement Fund. Lead counsel will request that any attorneys’ fees and
expenses awarded be paid to Lead Counsel and any incentive award be paid to
Plaintiffs on the Effective Date. Any court-awarded attorneys’ fees will be
allocated by Lead Counsel among Class Counsel based on Lead Counsel’s assessment
of Class Counsel’s relative contribution to the litigation. Defendant agrees not
to object to or take any steps whatever to undermine any application by Lead
Counsel for reasonable attorneys’ fees (not to exceed 30% percent of the
Settlement Fund) and costs, or for a reasonable incentive award.

       20.     In the event (i) the Court denies the motion for preliminary or
final approval of, or otherwise refuses to approve, this Settlement Agreement or
any material part of it, (ii) the final judgment contemplated by paragraph 18
hereof is not entered, (iii) the final judgment contemplated by paragraph 18
shall have been vacated, reversed or modified upon appeal, (iv) the Settlement
Agreement is rescinded, withdrawn, or otherwise terminated in accordance with
its terms, or (v) this Settlement Agreement does not become final for any
reason, this Settlement Agreement shall be null and void and of no force and
effect (unless all parties agree to proceed with the settlement as and if
modified by the Court, in which event the parties shall proceed with the
Settlement Agreement as modified), and this Settlement Agreement and all
negotiations and proceedings connected with it shall be without prejudice to the
rights of any party hereto, shall not be deemed or construed to be an admission
by any party of any fact or matter, and shall not be used in any way in these
actions or in any other action or proceedings.

 

 

15

--------------------------------------------------------------------------------



Back to Contents

 

     21.     In the event this Settlement Agreement is terminated, rescinded, is
null and void, or does not become final for any reason, within five (5) business
days of notice by Defendant of such event the Settlement Fund, including
interest, shall be disbursed to Defendant by wire transfer into accounts
designated by Defendant, less the portion attributable to Defendant of any
Court-approved costs, including Administrative Costs incurred for administering
the Settlement Fund and for giving notice and administering the settlement as
provided for in this Settlement Agreement.

       22.     In addition to the effect of any final judgment entered in these
actions, upon approval by the Court, this Settlement Agreement (i) shall inure
to the benefit of and be binding upon Defendant and its past, present, and
future parents, predecessors, subsidiaries, affiliates, and divisions, and all
of their respective officers, directors, owners, partners, governors, employees,
agents, nominees, successors, assigns and legal representatives, and (ii) shall
also inure to the benefit of and be binding upon Plaintiffs and each and every
member of the Class and their respective past, present, and future parents,
predecessors, subsidiaries, affiliates, and divisions, and all of their
respective officers, directors, employees, governors, agents, nominees,
successors, assigns, and legal representatives.

 

 

 

16

--------------------------------------------------------------------------------



Back to Contents

 

     23.     Plaintiffs, on behalf of themselves and the Class and as the
representative of the Class, and all class members, on their own behalf and on
behalf of all of their respective officers, directors, shareholders, agents,
employees, attorneys, predecessors, successors, representatives, executors,
administrators, descendants, heirs, past, present, direct, or indirect
subsidiaries, parents, divisions, or affiliates, and any assignors (past,
current, or future) or assignees (past, current, or future) of Plaintiffs or any
Class member and all assignors (past, current, or future) to or assignees (past,
current, or future) from said assignors or any of the other persons or entities
listed above in this sentence (all of the above in this sentence hereinafter
collectively the “Releasing Parties”), for good and valuable consideration and
upon the Effective Date without further action, shall fully, finally, and
forever release, relinquish, and discharge Defendant and each of its past,
present, or future, and direct or indirect, parents, predecessors, successors,
subsidiaries, affiliates, and divisions, and all of their respective past,
present, or future officers, directors, managing directors, members, owners,
partners, governors, shareholders, agents, employees, nominees, attorneys,
predecessors, successors, assigns, indemnitees, and representatives (all of the
above in this sentence beginning with “Defendant” hereinafter collectively the
“Released Parties”) from any and all claims, demands, rights, causes of action,
suits, obligations, damages, or liabilities of any kind or description whatever,
including costs, expenses and attorneys’ fees, known or unknown, suspected or
unsuspected, asserted or unasserted, in law or equity, for monetary,
declaratory, injunctive, or other relief, whether individual, class,
representative, or other in nature, that Plaintiffs or any other Class member
ever had, now has, or hereafter can, shall, or may have, arising out of,
relating to, or having connection in any way whatever with, any act, fact,
omission, cause, claim, count, matter or allegation that in whole or in part is
the subject of, asserted in, or could have been asserted in, any of the
complaints filed or lodged by any plaintiff in the Action (including without
limitation the Consolidated Amended Class Action Complaint), including without
limitation any allegation arising under any federal or state antitrust, unfair
trade practices, or competition law.

 

 

17

--------------------------------------------------------------------------------



Back to Contents

 

     24.     Each and every Releasing Party, through Plaintiffs as
representatives of the Class, covenants and agrees that, as of the Effective
Date, it shall be forever barred from instituting, maintaining, prosecuting, or
assigning any and all Released Claims against, or collecting on any and all
Released Claims from, any of the Released Parties (including without limitation
by participating in, or recovering as a result of, any class or representative
action, whether under federal, state, or other law, in which any Released Claims
have been or may be brought).

       25.     Defendant, for good and valuable consideration, and upon the
Effective Date without further action, shall release and discharge Plaintiffs
and every member of the Class that has not timely excluded itself, and each of
their present and past parents, predecessors, subsidiaries, affiliates,
divisions, officers, directors, governors, stockholders, employees, agents, and
their respective successors, assigns or legal representatives, and Class Counsel
from any and all claims, demands, causes of action, or obligations of any kind
based upon the commencement and prosecution of the Action, including costs,
expenses and attorneys’ fees.

       26.     With respect to any and all Released Claims and upon the
Effective Date without further action, for good and valuable consideration,
Plaintiffs, on behalf of themselves and the Class and as the representative of
the Class, shall expressly, and all class members shall be deemed to have, and
by operation of the final judgment contemplated by this Settlement Agreement
shall have, fully, finally, and forever expressly waived and relinquished, to
the fullest extent permitted by law, any and all provisions, rights, and
benefits of section 1542 of the California Civil Code and any and all
provisions, rights, and benefits conferred by any law of any state or territory
of the United States or principle of common law that is similar, comparable, or
equivalent to section 1542 of the California Civil Code, which provides:

 

18

--------------------------------------------------------------------------------



Back to Contents

 

      “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

Each member of the Class may hereafter discover facts other than or different
from those which he, she, or it knows or believes to be true with respect to the
Released Claims, but each member of the Class hereby expressly waives and fully,
finally, and forever settles and releases, upon this Settlement Agreement
becoming final, any known or unknown, suspected or unsuspected, contingent or
non-contingent claim which is a Released Claim, without regard to the subsequent
discovery or existence of such different or additional facts.

     27.     All notices, demands, and requests as specified herein shall be in
writing and shall be sent, by electronic mail (if practicable) and overnight
courier, to Lead Counsel and each of the undersigned Defendant’s counsel. In no
event shall the time period for taking any action under this Settlement
Agreement be extended by reason of Fed. R. Civ. P. 6(e).

       28.     The parties may execute this Settlement Agreement in
counterparts, and the execution of the counterparts shall have the same effect
as if all parties have signed the same instrument. Any executed counterpart of
this Agreement may be transmitted by facsimile, and such counterpart shall be
treated as an original.

 

 

19

--------------------------------------------------------------------------------



Back to Contents

 

     29.     The undersigned attorneys represent that they are authorized to
execute this Settlement Agreement on behalf of the parties whom they
respectively represent. Other than as expressly set forth in this Settlement
Agreement and the Supplemental Agreement Regarding Opt Outs, no party to the
Settlement Agreement has relied on any representation of another party in
entering into the Settlement Agreement. No provision of this Settlement
Agreement may be modified except by a writing signed by all parties hereto.

       30.     This Settlement Agreement, together with the Supplemental
Agreement Regarding Opt-Outs, constitutes the entire agreement among the parties
pertaining to the subject matter thereof and supersedes all prior and
contemporaneous undertakings of the parties in connection herewith.

       31.     The parties agree that the United States District Court for the
District of New Jersey shall retain jurisdiction over the interpretation,
effectuation, and implementation of this Settlement Agreement.

       32.     This Settlement Agreement may be pleaded as a full and complete
defense to, and may be used as the basis for an injunction against, any action,
suit, or other proceeding that may be instituted, prosecuted, maintained, or
attempted in breach of this Settlement Agreement.

     IN WITNESS THEREOF, the parties hereto have caused this Settlement
Agreement to be executed by their duly authorized representatives on the ____
day of June, 2006.

 

20

--------------------------------------------------------------------------------



Back to Contents

 

 

--------------------------------------------------------------------------------

  Michael J. Boni   KOHN, SWIFT & GRAF, P.C.   One South Broad Street   Suite
2100   Philadelphia, PA 19107   (215) 238-1700              

--------------------------------------------------------------------------------

  Eugene A. Spector   SPECTOR ROSEMAN & KODROFF, P.C.   1818 Market Street,
Suite 2500   Philadelphia, PA 19103   (215) 496-0300              

--------------------------------------------------------------------------------

  Paul T. Gallagher   Andrea Hertzfeld   COHEN, MILSTEIN, HAUSFELD & TOLL,
P.L.L.C.   1100 New York Ave. NW   Suite 500, West Tower   Washington, D.C.
20005   (202) 408-4600       Co-Lead Counsel for Plaintiffs              

--------------------------------------------------------------------------------

  John DeQ. Briggs   James G. Kress   HOWREY LLP   1299 Pennsylvania Avenue NW  
Washington, DC 20004   (202) 783-0800       Attorneys for Defendant Checkpoint
Systems, Inc.

21

--------------------------------------------------------------------------------